Citation Nr: 1454022	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-11 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2012, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in March 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to a TDIU, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Stegall Analysis

In light of the favorable disposition granting TDIU, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  TDIU Claim

The Veteran asserts that he is unable to obtain and retain employment because of his service-connected disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran is service connected for posttraumatic stress disorder (PTSD) (50 percent disabling) and tinnitus (10 percent disabling), both due to combat; and has noncompensable ratings for right olecranon bursitis, right upper arm scar, and bilateral hearing loss.  Because the Veteran's PTSD and tinnitus were both incurred in combat, he meets the schedular criteria for TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a)(4) (2014).

The question that remains, however, is whether his service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In a September 2009 letter, B. E., Ph.D. and team leader at the White River Junction Vet Center, noted that the severity of the Veteran's PTSD had increased over the past 12 month period.  She wrote that the Veteran exhibited memory difficulty, inability to recall events, significant problems with his balance, and difficulty focusing his attention for task completion.  The Veteran continued to re-experience intrusive memories from Vietnam with greater frequency, on a daily basis, and with more heightened emotional arousal than previously, and had increased symptoms of internalized anger and depression.  The Veteran questioned why he was alive.  She wrote that "[i]t is apparent to this psychologist that [the Veteran] would not be able to sustain regular employment, given his current condition."  The Board finds this letter to be factually accurate, fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In an October 2009 Compensation and Pension (C&P) Examination report, the examiner wrote that the Veteran's PTSD had caused reduced reliability and productivity, as evidenced by decreased quality of his social relationships, daily symptoms of hypervigilance, reports of nightmares and flashbacks, and depressed mood with daily suicidal ideations.  The VA examiner noted however that the Veteran had several leadership roles in volunteer groups that he participated in on a weekly basis.  The Board notes that the VA examiner never opined on the Veteran's ability to maintain substantial and gainful employment.  As such, the Board determines that this opinion is inadequate.  Inadequate medical opinions include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a May 2011 letter, M. A. R., MA, the Veteran's readjustment counselor, noted that the Veteran was diagnosed with PTSD in February 2009 and had been actively seeking treatment at the Vet Center since 1993.  The counselor wrote that the Veteran had gross impairment in his thought process and during communication exhibited difficulty focusing and maintaining concentration.  The Veteran had significant physical and emotional trauma and engaged in grossly inappropriate behavior through self-medicating with the use of illicit drugs to help him cope with his pain.  The counselor continued noting that the Veteran's impulse control was often in question relating to his driving under the influence and his anger at other veterans who challenge him on his inappropriate behavior and placing himself and others at risk.  The Veteran's impaired thought process may also contribute to his inability to perform normal activities of daily life and explain why he often presented himself with minimal person hygiene.  

The counselor wrote that the Veteran's PTSD "caused him total social and occupational impairment.  He has not worked for a number of years due to his emotional and physical condition, and is incapable of even part time work.  A consideration of awarding the [Veteran] 100 [percent] service-connection for his PTSD and Individual Unemployability will help to ensure that he can maintain a continuum of treatment here at the Vet Center and at the VAMC."  The Board notes that the Veteran's readjustment counselor used speculative language when describing the Veteran's inability to perform normal activities of daily life.  The Court has held in prior cases that medical opinions expressed in speculative language would not establish a plausible claim.  38 C.F.R. § 4.16(a); See Obert v. Brown, 5 Vet. App. 30, 33 (1993); See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, the Board assigns this letter less probative value.

In an April 2014 letter, B. E., Ph.D., noted that the Veteran has total social and occupational impairment based on his continued symptoms of gross impairment in his thought process, difficulty focusing and maintaining concentration during communication, consistently losing his train of thought, demonstrating disorientation to time and place, memory difficulties, engaging in grossly inappropriate behavior through self-medication, and poor impulse control leading to reckless driving and anger at other veterans.  She wrote that in her professional opinion, the Veteran "suffers from post traumatic [sic] stress disorder associated with his combat experience, and it has caused him total social and occupational impairment.  He has not worked for a number of years due to his emotional and physical condition, and is incapable of even part time work."  The Board finds this letter to be factually accurate, fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In a May 2014 C&P Examination report, the VA examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran's Unspecified Trauma Related Disorder (previously diagnosed as PTSD), did not singly render him unable to secure or follow a substantially gainful occupation.  The examiner explained that the Veteran's symptoms had been ameliorated by medication and mental health treatment.  The examiner opined that the Veteran demonstrated through his civic involvement and desire to attend school, a potential ability to be gainfully employed.  The Board finds this opinion to be factually accurate, fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the evidence for and against the Veteran's claim is in relative equipoise, affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities preclude him from obtaining and maintaining all forms of substantially gainful employment.  38 C.F.R. 
§§ 3.102, 3.303 (2014).  As such, the entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


